                       Case 4:14-cv-02543-CKJ Document 187 Filed 03/28/19 Page 1 of 1

                                         UNITED          STATES            DISTRICT      COURT
                                                        DISTRICT       OF ARIZONA

Carrie Ferrara Clark
PLAINTIFF                                                                                  WITNESS LIST
                        v.
City of Tucson
DEFENDANT                                                                         CASE NUMBER;   CV-14-02543-TUC-CKJ


  PRESIDING   JUDGE   Cindy K. Jorgenson         COURTROOM DEPUTY   Sandra G. Fuller          coURT REPORTERCheryl        Cummings


  BEARING/TRIAL   DATE<s>    April 1 _ s, 2019   PLAINTIFF   ATTORNEY(S)   Jeffrey            DEFENDANT ATTORNEY<s >   Michelle Saavedra,
                                                                                                                       Renee Waters
                             April 8-10, 2019                              Jacobson

  PLF       DFT       DATE SWORN        DATE APPEARED                                                                                Under
                                                                              WITNESSES                                              Rule

    X                                                                            Carrie Ferrara Clark
    X                                                                                    Jeff Todd
    X                                                                                 Matthew Larsen
    X                                                                                 Sloan Tamietti
    X                                                                                   Joe Gulotta
    X                                                                           Martin "Harvey" Brown
    X                                                                                 Josh Campbell
    X                                                                                  Chris Conger
    X                                                                                   Nate Weber
     X                                                                            Josue Camarena
     X                                                                                John Valenzuela
     X                                                                                Brad Decastro
     X                                                                                 Gordon Clark
     X                                                                                 Frances Kunz
